Case 2:21-cv-01726-DG-AKT Document 9-1 Filed 05/12/21 Page 1 of 3 PageID #: 84




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 BIDSPOTTER, INC.,

                                         Plaintiff,
                                                      DECLARATION IN SUPPORT OF
                                                      REQUEST FOR CERTIFICATE OF
                     -against-
                                                      DEFAULT
 KOSTER INDUSTRIES, INC.,
                                                      Case No. 2:21-cv-01726 (DG-AKT)
                                     Defendant.




       I, DUSTIN GRANT, pursuant to 28 U.S.C. § 1746, hereby declare under penalty of

perjury that the following is true and correct to the best of my knowledge:


       1.      I am a member of the bar of this Court and an attorney for plaintiff BidSpotter Inc.

(“BidSpotter”). I make this Declaration in support of plaintiff’s application for a certificate of

default pursuant to Fed. R. Civ. P. 55(1) and Rule 55.1 of the Local Civil Rules of the United

States District Courts for the Southern and Eastern Districts of New York against defendant Koster

Industries Inc. (“Koster Industries”).

       2.      The Plaintiff on March 30, 2021, filed in this cause a Complaint against defendant

Koster Industries.

       3.      Examination of the court files and record in this cause shows that defendant Koster

Industries was served with a copy of summons, together with a copy of plaintiff’s Complaint, on

April 12, 2021.
Case 2:21-cv-01726-DG-AKT Document 9-1 Filed 05/12/21 Page 2 of 3 PageID #: 85




        4.       Defendant Koster Industries has not answered or otherwise moved with respect to

the Complaint, and the time for defendant Koster Industries to answer or otherwise move has not

been extended.

        5.       The time for defendant Koster Industries to answer or otherwise move with respect

to the Complaint herein has expired.

        6.       Defendant Koster Industries is a business corporation, and as such, is not an infant

or incompetent and is not presently in the military service of the United States as appears from

facts in this litigation.

        7.       Defendant Koster Industries Inc. is indebted to plaintiff BidSpotter in the following

manner:

                 a.         From the period of December 2019 to September 2020, plaintiff BidSpotter

        and defendant Koster Industries entered into 22 separate agreements for plaintiff to host

        auctions on behalf of defendant on plaintiff’s online auction platform.

                 b.         These agreements were valid and enforceable contracts between plaintiff

        BidSpotter and defendant Koster Industries.

                 c.         Plaintiff BidSpotter fully and faithfully performed any and all obligations

        to defendant Koster Industries under each of these agreements.

                 d.         Defendant Koster Industries has breached each of these agreements by

        failing to remit payment, as provided for under each respective agreement.

                 e.         Additionally, from the period of December 2019 to September 2020,

        plaintiff BidSpotter additionally provided defendant Koster Industries with 23 separate

        invoices seeking payment for Koster Industries’ use of BidSpotter’s services rendered.

                 f.         Defendant Koster Industries has failed to object to any of the 23 invoices.



                                                      2
Case 2:21-cv-01726-DG-AKT Document 9-1 Filed 05/12/21 Page 3 of 3 PageID #: 86




              g.      To date, defendant Koster Industries has failed to satisfy the account stated.

       Specifically, Koster Industries has failed to remit payment on 23 of the invoices it has

       received.

              h.      As a result of the forgoing, defendant Koster Industries is liable to plaintiff

       BidSpotter in the amount of$167,148 .95.

       WHEREFORE, plaintiff BidSpotter Inc. requests that the default of defendant Koster

Industries Inc. be noted and a certificate of default issued.

       Pursuant to 28 U.S.c. § 1746, I declare under penalty of perjury that the foregoing is true

 and accurate to the best of my knowledge.




Dated: New York, New York
       May 12,2021
                                                      ~~
                                                      C>   .
                                                      Dustm Grant
                                                       Hoguet Newman Regal & Kenney, LLP
                                                       One Grand Central Place
                                                       60 East 42nd Street, 48th Floor
                                                       New York, NY 10165
                                                       Phone: 212-689-8808




                                                  3
